DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed 11/09/2022.  Claims 1-8 and 15-20 are currently pending.  Claims 9-14 have been cancelled.  No claims have been added.  Claims 1, 3-5, 7, 8, and 15-19 are currently amended.  Claims 1 and 15 are independent claims.

Objections – Withdrawn
The replacement drawing (Fig. 14) was received on 11/09/2022. This drawing is accepted and entered.
The Claim Objections of claims 1, 3, 4, 7, 8, and 15-19 is withdrawn as necessitated by amendment.
Rejections - Withdrawn
The previous 35 U.S.C §112d rejection of claim 5 is withdrawn as necessitated by amendment.

Response to Arguments
In regards to Applicant’s Remarks regarding the Interview Summary, Examiner notes that cited references or proposed claim amendments were not discussed during the Interview on 06/02/2022.  During a telephone conversation with Timothy Scull, Registration No. 42137, on 06/02/2022 a provisional election was made without traverse to prosecute the invention of claims 1-8 and 15-20 (species 1).  Examiner respectfully asserts that the Applicant’s Interview Summary is not accurate.  See MPEP 713.04(II).
Applicant's arguments, filed 11/09/2022, in regards to the Drawing objection have been fully considered but they are not persuasive. Applicant argues that reference sign mentioned in the description: pin 410 at paragraph [0050] is referenced at least in FIG. 2C.  Examiner respectfully disagrees.  Examiner has reviewed again Fig. 2C and reference sign pin 410 has not been found.  Thus, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign pin 410 mentioned in the description.
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 12-13:
Chiang describes a system where the document viewer is shown in parallel with the Web browser which is not re-rendered as in claims 1 and 15. Specifically, Chiang teaches a system “by which a user can automatically initiate an Internet-based search from within a document displayed by a document viewer.” Chiang, col. 2, lines 37-40. The visual display of Chiang is displayed such that “a user may have sufficient screen area to display the document viewer 52 in parallel with... the Web browser 50.” Chiang, col. 9 lines 42-47.
Conversely, claims 1 and 15 recite, inter alia, “re-render the primary content page” as in claims 1 and 15. Rather, Chiang provides a display for the user to view the search results in parallel with the display.  Additionally, Chiang also does not “create a sidebar search request... indicating size information for rendering” as in claim 15. For these reasons, claims 1 and 15 are allowable over Chiang.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues on page 13:
Mertens fails to remedy the deficiencies of Chiang. Rather, Mertens describes a system for updating a display with knowledge panels without re-rendering the display. Mertens, col. 2, lines 32-34. Specifically, when presenting the knowledge panel to the user the “interface 200 can update to the display 250 and present the knowledge panel... to the user.” Mertens, col. 8, lines 54-56. Thus, while Mertens teaches a system where the knowledge panel is presented with the display it does not teach “displaying... the sidebar search pane alongside a re-rendered primary content page” as in claim 1. Nor does it teach “re-render the primary content page... alongside the sidebar search pane” as in claim 15.

Examiner respectfully disagrees.  Mertens states “[t]he interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user…As shown, the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in” [column 8 lines 54-56 and 62-64].  Examiner notes that the interface being updated and the document [primary content] being resized reasonably demonstrates that the primary content page is re-rendered.  Moreover, Mertens Fig. 2 shows that the document [primary page] has been re-drawn, i.e. re-rendered, to display the document as a smaller size creating room to concurrently display alongside the knowledge panel [sidebar search pane].  Therefore, Mertens does teach “displaying…the tailored results from the sidebar search request in the sidebar search pane alongside a re-rendered primary content page” of claim 1 and “re-render the primary content page …alongside the sidebar search pane” of claim 15.  Thus, Applicant’s argument is not persuasive.

Applicant further agues on page 13:
Further, Mertens does not address the element of claim 15 “create a sidebar search request, the sidebar search request indicating size information for rendering.” Rather, Mertens teaches the resizing “from a template... the document to create a supplementary area for the knowledge panel to be displayed.” Mertens, col. 8, lines 54-64. Since the supplementary area is composed from a pre-established “template,” no size information needs to be included with the query in Mertens. /d. Conversely, claim 15 recites “create a sidebar search request... indicating size information for rendering.” For the foregoing reasons, claims 1 and 15 are allowable over both Chiang and Mertens.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues on pages 13-14:
Finally, Kogan is cited with respect to the element of claim 15 which recites “create a sidebar search request, the sidebar search request indicating size information for rendering.” However, Kogan fails to  remedy the deficiencies of Chiang and Mertens. When preparing a response to a search Kogan teaches a “user device 106 may send, with the query input, data indicating the size of available space for  presenting search results in the view port on the user device.” Kogan, para. [0043]. However, Kogan does not use the “size of available space” for re- rendering purposes. /d. Rather, the size information is used by the search engine to determine “the size... [and] first cardinality for the set of image search results based on the size of the available space. The search engine then selects a first cardinality of search results responsive to the first query suggestion for inclusion in the first set of search results.” Id.
From this it may be understood that the size information provided in Kogan is used for two purposes by the search engine unrelated to “rendering” as in claim 15. First, the size information is used to determine size, meaning amount or volume of search results to return in response to the search request. Second, cardinality of search results is determined, meaning order of relevance for the returned results as a curation function based on “a signal of user interest” such that excess results with a lower relevance are not returned. /d. at para. [0044]. Thus, Kogan does not describe a system that “create[s] a sidebar search request... indicating size information for rendering.” as in claim 15. Rather, Kogan returns size information to assist the system in narrowing the volume of returned search results and determining the ordering and cardinality of search results. For the foregoing reasons, claims 15 is allowable over Kogan.
Conversely to Chiang, Mertens, and Kogan, claim 1 recites, inter alia, “displaying, in the browser application, the tailored results from the sidebar search request in the sidebar search pane alongside a re-rendered primary content page.” Similarly, claim 15 recites, inter alia, “create a sidebar search request, the sidebar search request indicating size information for rendering... and re-render the primary content page within second dimensions alongside the sidebar search pane, wherein the second dimensions are smaller than the first dimensions.” For these reasons, the claims are differentiated from Chiang, Mertens, and Kogan which do not re- render the display alongside the knowledge panel nor pass size information for re-rendering.
The Office Action also cites Zheng, Howes, and Blinn with respect to various other claims. However, none of the other cited references, as presently understood, remedy the deficiencies of Chiang, Mertens, and Kogan with respect to claims 1 and 15, nor are they cited by the Office Action as such. Thus, claims 1 and 15 are allowable over the cited references.
Accordingly, Applicant respectfully requests the rejection of claims 1 and 15 be withdrawn and that the Examiner issue a Notice of Allowance at the Examiner’s earliest convenience.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using “size of available space” for re-rendering purposes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, Kogan teaches that a resulting user interface uses the data indicating size of available space for presenting search results [0043].
In regards to Applicant’s argument that “Kogan does not describe a system that “create[s] a sidebar search request... indicating size information for rendering.” as in claim 15. Rather, Kogan returns size information to assist the system in narrowing the volume of returned search results and determining the ordering and cardinality of search results”, Examiner respectfully disagrees.  Kogan initially states “[i]n some implementations, the number of search results in the first set of search results {SR1.sub.b} are such that each search result in the first set of search results can be concurrently displayed in the available space in an active viewport of user interface 120-2”.  Thus, Kogan uses data indicating the size of available space for presenting search results concurrently with the active viewport of the user.  Consequently, depending on the data indicating the size of available space, the system of Kogan will know how much space is available for presenting the search results and the system will know further how many search results will be able to be presented within the available space based on the available space.  Thus, Kogan does use the size information for rendering purposes.
Examiner further notes that Applicant has misrepresented what cardinality means.  Cardinality means the number of elements in a given mathematical set (merriam-webster.com/dictionary/cardinality ) . Thus, Applicant’s argument that “cardinality of search results is determined, meaning order of relevance for the returned results as a curation function based on “a signal of user interest” such that excess results with a lower relevance are not returned. /d. at para. [0044]. Thus, Kogan does not describe a system that “create[s] a sidebar search request” is not persuasive as Kogan does not state nor teach this. 
Therefore, the references, as a whole, have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on pages 14-15 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 15-20 (species 1) in the reply filed on 11/09/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: pin 410 [0050].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In another aspect, the computing device 1500 may include a video capture element 1530 as an input device, such as one or more video cameras.
Applicant is required to cancel the new matter in the reply to this Office Action.

Examiner Note
The positively recited “processor” element of claim 15 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 6,785,670 B1; hereafter “Chiang”) in further view of Mertens et al. (US 10,366,151 B1; hereafter “Mertens”)

Regarding Claim 1, Chiang teaches a computer-implemented method for performing operations on a graphical user interface, comprising: displaying, in a browser application, a primary content page; (Chiang column 2 lines 52-53, column 6 lines 12-15: a document [primary content page] is displayed within a document viewer; column 5 lines 37-39: the document viewer 52 may comprise a conventional Web browser; column 10 lines 5-6)
receiving a request to perform a sidebar search based on selected text within the primary content page; (Chiang column 5 lines 44-49: search term designation module; column 6 lines 27-32 and 67 to column 7 lines 1-40, 65-66; column 8 lines 35-38: describing after receiving selected text from a document in the document view, receiving a request to perform a search based on the selected text; column 10 lines 7-22)
sending a sidebar search request to a search service for processing; (Chiang column 8 lines 39-44, 56-65; column 9 lines 6-15: the search initiation module sends the search request to a search engine [search service] for processing and generating search results)
responsive to the sidebar search request, receiving tailored results from the search service for display in a sidebar search pane; (Chiang column 9 lines 6-15; column 10 lines 30-35: search results are received to be displayed; column 9 lines 43-46; Fig. 8 showing the received search results being displayed in a sidebar search panel) and
in response to receiving the tailored results, displaying, in the browser application, the tailored results from the sidebar search request in the sidebar search pane alongside a [re-rendered] primary content page. (Chiang column 9 lines 32-35, 43-47: a user may have sufficient screen area to display the document viewer 52 in parallel with the new instance of the web browser 50 [tailored results]; Fig. 8 showing the received search results being displayed in a sidebar search panel alongside a primary content page; column 10 lines 30-35)
Chiang may not explicitly teach every aspect of the primary content page being re-rendered.
Mertens teaches in response to receiving the tailored results, displaying, in the browser application, the tailored results from the sidebar search request in the sidebar search pane alongside a re-rendered primary content page. (Mertens column 8 lines 54-67 to column 9 line 2: interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user; the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in; column 12 lines 52-58; column 4 lines 55-57; column 7 lines 53- 58; Fig. 2…NOTE: the interface being updated and the document being resized is considered re-rendering the primary content page)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to re-render the primary content page as taught by Mertens for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang, with a reasonable expectation of success, in order to prevent visual obscurity, which would improve user experience and allow the user to maintain visual and mental context throughout the search. In addition, both references (Chiang and Mertens) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying search results in sidebar. This close relation between the references highly suggests a reasonable expectation of success. 

Regarding Claim 4, Chiang in view of Mertens teaches further comprising disambiguating the sidebar search request. (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists; column 8 lines 15-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated. Moreover, disambiguating the request would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 5, Chiang in view of Mertens teaches wherein disambiguating the sidebar request comprises: determining a context of the primary content page, (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists; column 8 lines 15-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor) wherein the context is one of: language,
category, or image. (Mertens column 8 lines 5-6; column 12 lines 46-48: a factual entity is a concept,
subject, or topic; linguistic rules) [The motivation of claim 1 is applicable to claim 5 and thereby
incorporated. Moreover, disambiguating the request would provide relevant search results which
would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject
matter.]

Regarding Claim 6, Chiang in view of Mertens teaches wherein the search service comprises an enterprise data search service. (Chiang column 5 lines 8-18; column 8 lines 20-24: describing utilizing enterprise data search services; Fig. 1; Mertens column 10 lines 12-20) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Chiang in view of Mertens teaches wherein the browser application is a tabbed browser application and the primary content page and the sidebar search pane share the same tabbed browser application. (Chiang column 9 lines 42-46; Fig. 8; Mertens Fig. 2 showing a tabbed browser where the primary content page and knowledge panel [sidebar search pane] share the same tab; column 13 lines 4-8: document and knowledge panel are displayed contemporaneously) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated. Moreover, providing a tabbed browser would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for multi-tasking purposes.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Zheng et al. (US 2016/0378839 A1; hereafter “Zheng”).

Regarding Claim 2, Chiang in view of Mertens may not explicitly teach every aspect of wherein the sidebar search request includes a modified user agent related to the browser application.
Zheng teaches wherein the sidebar search request includes a modified user agent related to the browser application. (Zheng [0009] [0046] [0051] [0054] [0081]: obtaining user agent information carried in a search request sent by the client according to the search request; and obtaining the attribute information of the terminal where the client runs from the user agent information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sidebar search request to include a modified user agent related to the browser application as taught by Zheng for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, in order to improve the accuracy of the search result and search efficiency (Zheng [0005] [0025]). In addition, references (Chiang in view of Mertens and Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as,  searching methods. This close relation between the references highly suggests a reasonable expectation of success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Howes et al. (US 2011/0191314 A1; hereafter “Howes”).

Regarding Claim 3, Chiang in view of Mertens does teach that “the panel may be sorted into an ordered stack, and the knowledge panels may be shown as a stack of panel wherein the top panel is fully readable, and the other panels are partially or completely occluded by the top panel” (Mertens column 10 line 67 to column 11 line 3); however, Chiang in view of Mertens may not explicitly teach every aspect of wherein the tailored results include a plurality of vertical search options for refining contents of the sidebar search pane.
Howes teaches wherein the tailored results include a plurality of vertical search options for refining contents of the sidebar search pane. (Howes [0027]: the aggregated results are grouped using a set of tabs 235 [vertical search options], each tab corresponding to one of the network search services 130, such that selecting one of the tabs (e.g., by clicking on it) displays only the search results obtained from the corresponding network search service; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of vertical search options for refining the contents of the sidebar search pane as taught by Howes for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, because in doing so would allow a user to view a subset of search results as wanted by user, thus, enhancing user experience and efficiency. In addition, references (Chiang in view of Mertens and Howes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar-searching capability. This close relation between the references highly suggests a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Blinn et al. (US 2018/0107632 A1; hereafter “Blinn”).

Regarding Claim 8, Chiang in view of Mertens teaches wherein the tailored results include a plurality of controls, (Chiang Fig. 8 showing sidebar having plurality of controls) wherein at least two of the controls include a search box for refining the tailored results (Chiang Fig. 8 showing sidebar having a search box)
Chiang in view of Mertens does teach “when the knowledge panel is showing a map tile, the user may click or tap on the map tile to load a larger, more detailed, map. This larger map may be loaded and displayed contemporaneously with the document, it may replace the document, or it may load into a separate window or detachable interface element. Other types of documents are possible. For example, if the user selects a snippet from an encyclopedia, the full page of the encyclopedia may be loaded” (Mertens column 10 lines 23-31); however, Chiang in view of Mertens may not explicitly teach every aspect of a search in tab control for launching a new tab request. 
Blinn teaches a search in tab control for launching a new tab request. (Blinn [0125] [0133]: the display component implements toggle GUI element 916 to allow the user to maximize display of a specific piece of content within the page; [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a search in tab control for launching a new tab request as taught by Blinn for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, for visibility purposes (Blinn [0125]). In addition, references (Chiang in view of Mertens and Blinn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar pane user interfaces. This close relation between the references highly suggests a reasonable expectation of success.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan et al. (US 2015/0169643 A1; hereafter “Kogan”).

Regarding Claim 15, Chiang teaches a system for displaying a sidebar search pane, the system comprises: a processor; (Chiang column 4 lines 12-13: central processing unit; Fig. 1)
and a memory storing executable instructions that when executed by the processor cause the system to: (Chiang column 4 lines 12-18; column 5 lines 19-25: memory)
display a primary content page within a [tabbed] browser, (Chiang column 2 lines 52-53, column 6 lines 12-15: a document [primary content page] is displayed within a document viewer; column 5 lines 37-39: the document viewer 52 may comprise a conventional Web browser; column 10 lines 5-6)
the primary content page having first dimensions; (Chiang Fig. 3 showing document displayed having first dimensions)
receive selected text to be sidebar searched; (Chiang column 5 lines 44-49: search term designation module;
create a sidebar search request, [the sidebar search request indicating size information for rendering]; (Chiang column 5 lines 44-49: search term designation module; column 6 lines 27-32 and 67 to column 7 lines 1-40, 65- 66; column 8 lines 35-38: describing after receiving selected text from a document in the document view, receiving a request to perform a search based on the selected text; column 10 lines 7-22)
send the sidebar search request to a search service; (Chiang column 8 lines 39-44, 56-65; column 9 lines 6-15: the search initiation module sends the search request to a search engine [search service] for processing and generating search results)
receive tailored results; create a sidebar search pane; render the tailored search results in the sidebar search pane; (Chiang column 9 lines 32-35, 43-47: a user may have sufficient screen area to display the document viewer 52 in parallel with the new instance of the web browser 50 [tailored results]; Fig. 8 showing the received search results being displayed in a sidebar search panel alongside a primary content page; column 10 lines 30-35…NOTE: Search results would have to be received and a sidebar search panel would have to be created in order for the search results to be displayed in a sidebar search panel)
However, Chiang may not explicitly teach a tabbed browser and re-render the primary content page within second dimensions alongside the sidebar search pane, wherein the second dimensions are smaller than the first dimensions.
Mertens teaches a tabbed browser, (Mertens Fig. 2 showing a tabbed browser)
re-render the primary content page within second dimensions alongside the sidebar search pane, wherein the second dimensions are smaller than the first dimensions. (Mertens column 8 lines 54-67 to column 9 line 2: interface 200 can update to the display 250 and present the knowledge panel 256 received from the knowledge panel system 110 to the user; the interface 250 has also resized the document 252 to create a supplementary area for the knowledge panel 256 to be displayed in…NOTE: the interface being updated and the document being resized is considered re-rendering the primary content page; column 12 lines 52-58; column 4 lines 55-57; column 7 lines 53-58; Fig. 2 showing that the second dimensions are smaller than the first dimensions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide a tabbed browser and to re-render the primary content page as taught by Mertens for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang, with a reasonable expectation of success, for multi-tasking purposes and in order to prevent visual obscurity, which would improve user experience and allow the user to maintain visual and mental context throughout the search. In addition, both references (Chiang and Mertens) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, displaying search results in sidebar. This close relation between the references highly suggests a reasonable expectation of success.
However, Chiang in view of Mertens may not explicitly teach every aspect of the sidebar search request indicating size information for rendering.
Kogan teaches the sidebar search request indicating size information for rendering; (Kogan [0043]: the user device 106 may send, with the query input, data indicating the size of available space for presenting search results in the view port on the user device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide the request indicating size information for rendering as taught by Kogan for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens, with a reasonable expectation of success, for resource management and presentation purposes (Kogan [0005] [0043]). In addition, references (Chiang in view of Mertens and Kogan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar pane user interfaces. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Chiang in view of Mertens in further view of Kogan teaches further causing the processor to disambiguate the sidebar search request. (Mertens column 7 lines 63-64: identify one or more factual entities that is described or referenced by the content of the document; column 8 lines 7-12: entity and context identifier 109 can process the content of the document, e.g., text and images  contained by the document, as well as metadata about the documents, e.g., document title, creation data, or access control lists) [The motivation of claim 15 is applicable to claim 18 and thereby incorporated. Moreover, disambiguating the request would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 19, Chiang in view of Mertens in further view of Kogan teaches further determining a context of the primary content page, (Chiang column 7 lines 63-64; column 8 lines 7-30: context is determined; the entity and context identifier 109 may analyze the text behind the cursor))
wherein the context is one of: language, category, or image. (Mertens column 8 lines 5-6; column 12 lines 46-48: a factual entity is a concept, subject, or topic; linguistic rules) [The motivation of claim 15 is applicable to claim 19 and thereby incorporated. Moreover, determining the context would provide relevant search results which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter.]

Regarding Claim 20, Chiang in view of Mertens in further view of Kogan teaches wherein the search service comprises an enterprise data search service. (Chiang column 5 lines 8-18; column 8 lines 20-24: describing utilizing enterprise data search services; Fig. 1; Mertens column 10 lines 12-20) [The motivation of claim 15 is applicable to claim 20 and thereby incorporated]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan in further view of Zheng.

Regarding Claim 16, Chiang in view of Mertens in further view of Kogan does teach the tabbed browser application (Mertens Fig. 2 showing a tabbed browser); however, Chiang in view of Mertens in further view of Kogan may not explicitly teach every aspect of wherein the sidebar search request includes a modified user agent related to the [tabbed] browser application.
Zheng teaches wherein the sidebar search request includes a modified user agent related to the [tabbed] browser application. (Zheng [0009] [0046] [0051] [0081]: obtaining user agent information carried in a search request sent by the client according to the search request; and obtaining the attribute information of the terminal where the client runs from the user agent information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sidebar search request to include a modified user agent related to the browser application as taught by Zheng for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens in further view of Kogan, with a reasonable expectation of success, in order to improve the accuracy of the search result and search efficiency (Zheng [0005] [0025]). In addition, references (Chiang in view of Mertens in further view of Kogan and Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching methods. This close relation between the references highly suggests a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Mertens in further view of Kogan in further view of Howes.

Regarding Claim 17, Chiang in view of Mertens in further view of Kogan does teach that “the panel may be sorted into an ordered stack, and the knowledge panels may be shown as a stack of panel wherein the top panel is fully readable, and the other panels are partially or completely occluded by the top panel” (Mertens column 10 line 67 to column 11 line 3); however, Chiang in view of Mertens in further  view of Kogan may not explicitly teach every aspect of wherein the tailored search results include a plurality of vertical search options for refining contents of the sidebar search pane.
Howes teaches wherein the tailored search results include a plurality of vertical search options for refining contents of the sidebar search pane. (Howes [0027]: the aggregated results are grouped using a set of tabs 235 [vertical search options], each tab corresponding to one of the network search services 130, such that selecting one of the tabs (e.g., by clicking on it) displays only the search results obtained from the corresponding network search service; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of vertical search options for refining the contents of the sidebar search pane as taught by Howes for the benefit of automatically initiating an Internet-based search from within a document displayed by a document viewer of Chiang in view of Mertens in further view of Kogan, with a reasonable expectation of success, because in doing so would allow a user to view a subset of search results as wanted by user, thus, enhancing user experience and efficiency. In addition, references (Chiang in view of Mertens in further view of Kogan and Howes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sidebar-searching capability. This close relation between the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Applications Publications
Mallin et al.
US 2021/0279297 A1 – Fig. 40 and [0220] relevant to displaying search results in a sidebar
Maheshwari et al.
US 2010/0306275 A1 – “Search results may then be displayed in the sidebar 104 in an interface, such as illustrated in and described with regard to FIG. 5” [0024]
Ebbesen et al.
US 2020/0272669 A1 – Directed to displaying search results in a side panel [0131]
Fredinburg et al.
US 2014/0258276 A1 – Directed to obtaining search results that are responsive to a received query received from a user [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        November 18, 2022